Title: 25th.
From: Adams, John Quincy
To: 


       Mr. Read made a mistake, in calling over the Freshmen this morning, as it is customary to except them, the first week. Doctor Tufts was here this morning, and has engaged a boarding place for Tom, at Mr. Sewall’s. I have not begun as yet to Study, with any Closeness, though it is full Time. Had Tea, and pass’d the evening at Williams’s Chamber.
       William Lovejoy Abbot, was 21 January 18th. He belongs to Andover, and is the head of our Class. He purposes studying Physic. A very steady sober lad, he appears fond of being thought a dry, humourous fellow, and has acquired a great command of his Countenance. His wit would not please in the mouth of any other Person; but his manner of producing it seldom fails of raising the laugh. He is a very good speaker, especially such Pieces, as conceal the features of mirth under the mask of gravity.
      